UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 10-7650


THOMAS HARLEY,

                 Petitioner – Appellant,

          v.

WARDEN, BROAD RIVER CORRECTIONAL INSTITUTION,

                 Respondent – Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Columbia. R. Bryan Harwell, District Judge.
(3:10-cv-02296-RBH)


Submitted:   March 15, 2011                 Decided:    March 18, 2011


Before MOTZ and     WYNN,   Circuit   Judges,   and   HAMILTON,   Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Thomas Harley, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Thomas    Harley    seeks    to    appeal    the       district     court’s

order denying relief on his 28 U.S.C. § 2254 (2006) petition.

The   district      court    referred     this   case     to    a    magistrate    judge

pursuant to 28 U.S.C.A. § 636(b)(1)(B) (West 2006 & Supp. 2010).

The   magistrate       judge    recommended      that     relief       be    denied     and

advised      Harley     that     failure    to    file     timely       and      specific

objections to this recommendation could waive appellate review

of a district court order based upon the recommendation.

              The     timely     filing    of    specific           objections     to     a

magistrate      judge’s      recommendation       is     necessary          to   preserve

appellate review of the substance of that recommendation when

the       parties     have     been     warned    of      the        consequences        of

noncompliance.         Wright v. Collins, 766 F.2d 841, 845-46 (4th

Cir. 1985); see also Thomas v. Arn, 474 U.S. 140 (1985).                          Harley

has waived appellate review by failing to file objections after

receiving proper notice. *            Accordingly, we deny a certificate of

appealability and dismiss the appeal.




      *
       The district court granted Harley one extension of time in
which to file his objections, and did not abuse its discretion
in denying a second extension.



                                           2
            We dispense with oral argument because the facts and

legal    contentions   are   adequately   presented    in   the    materials

before   the   court   and   argument   would   not   aid   the   decisional

process.

                                                                   DISMISSED




                                    3